Determination unanimously confirmed with costs and petition dismissed. Memorandum: The New York State Commissioner of Mental Health rejected the challenge of the City of Syracuse to the establishment of a community residence at 1229 Glenwood Avenue. The city argues on appeal that the Commissioner erred in refusing to consider its contention that a facility housing 10 residents was so large that it would substantially alter the area. There is no merit to this argument. The only objection statutorily entitled to consideration is that the proposed facility would result in such a concentration of facilities that the nature and character of the area would be substantially altered (Mental Hygiene Law § 41.34 [c] [1] [C]). The Commissioner’s determination that the city failed to prove overconcentration of facilities is supported by substantial evidence. (Article 78 proceeding transferred by order of Supreme Court, Onondaga County, Hayes, J.) Present —Boomer, J. P., Green, Pine and Davis, JJ.